Citation Nr: 1328826	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-49 274	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from January 1959 to December 1962 and from December 1964 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As discussed below, a videoconference hearing before the undersigned was scheduled for August 28, 2013, but prior to commencement of the hearing, the Veteran's representative indicated that he had stated his desire to withdraw his appeal in its entirety.


FINDING OF FACT

On August 28, 2013, and again on September 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at the time of the scheduled August 28, 2013 Board videoconference hearing before the undersigned, the appellant's authorized representative indicated that the appellant had stated his desire to withdraw his appeal in its entirety.  This was confirmed in a statement from the Veteran, received on September 4, 2013, indicating that he wished to withdraw the appeal.  As the appellant, through his authorized representative, has withdrawn this appeal, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


